Citation Nr: 1512394	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Service connection for prostate cancer, to include as due to herbicide exposure. 

2.  Service connection for hemorrhoids. 

3.  Service connection for right foot plantar wart. 

4.  Service connection for erectile dysfunction as secondary to prostate cancer. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty service from January 1962 to January 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

The issue of service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran was exposed to herbicides in service in Thailand.

2. The Veteran has currently diagnosed prostate cancer, a disease presumed to be associated with herbicide exposure under VA regulatory criteria.

3. The Veteran had hemorrhoids and a right foot plantar wart during service. 

4. The Veteran does not have current hemorrhoids or right foot plantar wart disabilities for VA compensation purposes.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for prostate cancer are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for hemorrhoids are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3. The criteria for service connection for a right foot plantar wart are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Board is granting service connection for prostate cancer.  This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required with respect to this claim or issue.

With respect to the claims for service connection for hemorrhoids and right foot plantar wart, notice was provided to the Veteran in July 2010, prior to the initial adjudication of the claims for service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim for service connection, as well as of VA and the Veteran's respective duties for obtaining evidence.  The July 2010 notice letter also notified the Veteran of VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service treatment records, as well as lay statements by the Veteran in support of the claims or issues on appeal.  In September 2010, VA determined that the Veteran's complete original service treatment records are unavailable for review, that all efforts to obtain the needed military information have been exhausted, that further attempts are futile, and that, based on these facts, the record is not available.  See September 2010 VA memorandum.

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  With respect to the claims for service connection for hemorrhoids and right foot plantar wart, the Veteran was afforded VA examinations in December 2012, which the Board finds to be adequate.  The examination reports contain all the findings needed to decide the claims for service connection for hemorrhoids and right foot plantar wart, including the Veteran's history and a rationale for the opinions given.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the remaining claims or issues on appeal.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Hemorrhoids and plantar warts are not recognized by VA as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307, and 3.309 apply to the claim for service connection for hemorrhoids and right foot plantar wart.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes prostate cancer.  See 38 C.F.R. § 3.309(e).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service Connection for Prostate Cancer

The Veteran asserts that his prostate cancer is related to herbicide exposure in service.  Specifically, he contends that he was exposed to herbicides along the perimeter of the U-Tapao Air Force Base (AFB) in Thailand in 1972.  See September 2014 VA Form 9. 

The Board finds the evidence to be in relative equipoise on the factual question of whether the Veteran was actually exposed to herbicides during service, specifically, while stationed at the U-Tapao AFB in Thailand in 1972.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Service records reflect that the Veteran was stationed at the U-Tapao AFB in 1972.  The Veteran stated that he was an aircraft mechanic during service, that the flight line on which he worked was close to the perimeter of the base, and that he spent countless hours in the flight line.  He indicated that his duties included working on the flight line for countless hours running from aircraft to aircraft performing maintenance and pulling records as a controller.  He advanced that the foliage near the fences of the base was brown and wilted due to the use of herbicides.  See September 2014 VA Form 9.  The Veteran is competent to report his activities while serving in Thailand, and the Board finds the Veteran's statements to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran denied being exposed to Agent Orange or other herbicides in a February 2010 VA Form 21-526, it is unclear whether at that time the Veteran understood that herbicide exposure could be based on perimeter duties at a base in Thailand.  For this reason, the Board resolves reasonable doubt in favor of the Veteran to find that herbicides were used along the perimeter of the U-Tapao AFB, and that the Veteran was exposed to herbicides while serving in Thailand.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Accordingly, the Veteran is entitled to presumptions based on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.

The Board next finds that the evidence shows a current diagnosis of prostate cancer.  See January 2013 private treatment note by D.B., M.D.  Prostate cancer is a disease associated with herbicide exposure that is subject to presumptive service connection pursuant to § 3.309(e); therefore, presumptive service connection for prostate cancer, as a disease associated with herbicide exposure under the regulatory provisions at 38 C.F.R. § 3.309(e), is warranted.  Because the Board is granting presumptive service connection for prostate cancer under the regulatory provisions at 38 C.F.R. § 3.309(e), other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).



Service Connection for Hemorrhoids and Right Foot Plantar Wart

The Veteran contends that service connection for hemorrhoids and right foot plantar wart is warranted because he was treated for these disorders during service and continues to have symptoms thereof.  See July 2010 VA 21-4138.

The Board finds that the Veteran had hemorrhoids during active service.  Service treatment records show that the Veteran was shown to have a thrombosed hemorrhoid in February 1971 and January 1973.  The Veteran was also treated for hemorrhoids in March 1973 and June 1977.  In March 1978, the Veteran was shown to be treated after anal surgery.  The August 1981 service separation examination shows a normal clinical evaluation of the anus and rectum.  While the concurrent report of medical history shows that the Veteran reported piles or rectal disease, the report of medical history explained that such notation referred to a polonoid cyst removal in 1978.  

The Board finds that the Veteran experienced a right foot wart in service.  A July 1968 service treatment record noted that a plantar wart was removed from the right foot.  In July 1969 and July 1971, the Veteran was treated for right foot plantar warts.  The August 1981 service separation examination shows a normal clinical evaluation of the feet and skin and the concurrent report of medical history shows that the Veteran reported foot trouble and noted the 1968 right foot wart removal.  

The Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of hemorrhoids for VA compensation purposes.  Post-service treatment records are silent for any complaints, treatment, or diagnosis of hemorrhoids.  An April 2010 colonoscopy was negative for hemorrhoids.  Private treatment records show that when examined in July 2012, October 2012, and November 2012, the Veteran was found to have no hemorrhoids, anal stenosis, rectal fissure, anal fissure, edema, dimple, perineal tenderness, or anal tenderness.  The Veteran underwent a VA rectum and anus examination in December 2012 where the Veteran reported that he was treated for hemorrhoids in service and that he currently has flares when sitting for prolonged periods or when constipation occurs.  Upon examination in December 2012, the Veteran had no hemorrhoids.  The December 2012 VA examiner opined that because the Veteran has no evidence of hemorrhoids on this examination, and because there were no hemorrhoids on colonoscopy in 2010, it is less likely as not that his in-service rectal condition is currently a problem.  The Board finds that the December 2012 VA examination, along with the April 2010 colonoscopy and  private treatment records showing no hemorrhoids constitute highly probative evidence that the Veteran does not have a currently diagnosed hemorrhoids disability.  The Board finds that the evidence referred to above is more probative than the Veteran's statements made in connection with the claim for benefits.

The Board finds that the weight of the evidence demonstrates that the Veteran does not have a currently diagnosed right foot plantar wart disability for VA compensation purposes.  Post-service treatment records are silent for any complaints, treatment, or diagnosis of right foot plantar wart.  The Veteran underwent a VA examination of the skin in December 2012 where the VA examiner opined that the Veteran had a plantar wart on the left foot that was removed in service with no residuals since the service.  While the VA examiner referred to a plantar wart of the left foot, based on the language and context, the Board finds that the December 2012 VA examiner intended to refer to the right foot plantar wart in service, especially given that the Veteran was treated only for right foot plantar warts in service.  The Board finds that the December 2012 VA examination constitutes highly probative events that the Veteran does not have a currently diagnosed right foot wart disability.

Based on the foregoing, the weight of the competent evidence of record, including the Veteran's lay statements, demonstrates that the Veteran does not have current hemorrhoids or right foot plantar wart disabilities.  Without a current disability, service connection cannot be established.  See Brammer, 3 Vet. App. 223.  The weight of the evidence in this case is against finding hemorrhoids or right foot plantar wart disability at any point during the claim period or recent diagnoses prior to the filing of the claims for service connection.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (current diagnosis need only be "sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" of disability).  Based on the foregoing, the preponderance of the evidence is against the claims, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer as due to herbicide exposure is granted.

Service connection for hemorrhoids is denied. 

Service connection for right foot plantar wart is denied.


REMAND

Service Connection for Erectile Dysfunction

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  McLendon v. Nicholson, 20 Vet App. 79, 83 (2006); 38 C.F.R. 
§ 3.159(c)(4)(i). 

The Veteran contends that service connection is warranted for erectile dysfunction as a result of radiation treatment for prostate cancer.  See February 2013 VA Form 21-4138.  A January 2013 VA private treatment record shows that the Veteran reported erectile dysfunction.  The Board has granted service connection for prostate cancer.

The Board finds that this case presents a certain medical question that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). As such, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that a medical opinion should be obtained to help determine the etiology of the Veteran's erectile dysfunction, if present. 

Accordingly, the issue of service connection for erectile dysfunction is REMANDED for the following actions:

1.  Arrange for the claims file to be reviewed by a VA examiner to help determine the etiology of the Veteran's erectile dysfunction, if assessed to be present.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Only if the VA examiner decides that a physical examination of the Veteran is needed, such examination should be scheduled.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinions:

A) Does the Veteran have a current disability of erectile dysfunction? 

B) If the answer to the first question is in the affirmative, is it as likely as not (i.e., probability of 50 percent or more) that radiation treatment for the service-connected prostate cancer caused erectile dysfunction?  The examiner should specifically comment on the Veteran's statement that he has erectile dysfunction as a result of radiation treatment for prostate cancer. 

C) Is it as likely as not (i.e., probability of 50 percent or more) that radiation treatment for the service-connected prostate cancer permanently worsened in severity (aggravated) the erectile dysfunction? 

If it is the examiner's opinion that there is permanent worsening (aggravation) of erectile dysfunction, he/she should identify the baseline level of severity of the disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


